 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2

 3

 4
                                                                                            FILED
 5
                                                                                              Jun 15 2021

 6                                                                                          SUSANY. SOONG
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA
 7                                                                                           SAN FRANCISCO

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN FRANCISCO DIVISION

11

12   UNITED STATES OF AMERICA,                            )   CASE NO. CR 21-0247 VC
                                                          )
13           Plaintiff,                                   )   VIOLATIONS:
                                                          )   18 U.S.C. § 1348 – Securities Fraud;
14      v.                                                )   18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) –
                                                          )   Forfeiture Allegation
15   NATHANIEL A. BROWN,                                  )
                                                          )
16           Defendant.                                   )
                                                          )   SAN FRANCISCO VENUE
17

18                                             INFORMATION
19 The United States Attorney charges:

20                                            Introductory Allegations
21           At all times relevant to this Information:
22           1.      The defendant NATHANIEL A. BROWN was an individual who resided in Santa Clara
23 County in the Northern District of California.

24           2.      Individual A was a friend of BROWN who also resided in the Northern District of
25 California.

26           3.      Infinera Corporation (“Infinera”) was a Delaware corporation headquartered in
27 Sunnyvale in the Northern District of California. Infinera was a technology company in the business of

28 selling optical networking equipment. Infinera’s common shares were registered pursuant to Section


     INFORMATION
 1 12(b) of the Securities Exchange Act of 1934 and traded on the NASDAQ Stock Market under the ticker

 2 symbol INFN.

 3           4.      From about 2011 to November 2017, BROWN was employed as a Senior Revenue

 4 Manager in Infinera’s finance organization. BROWN’s various duties at Infinera related to, but were

 5 not limited to, invoicing, cash collections, and month-end and quarter-end closings of Infinera books.

 6           5.      WhatsApp was a messaging service owned by WhatsApp, Inc., which was in turn owned

 7 by Facebook, Inc. Facebook was headquartered in Menlo Park, California. Beginning in or about

 8 January 2017, WhatsApp also was headquartered in Menlo Park, California.

 9

10 COUNT ONE:                 (18 U.S.C. § 1348 – Securities Fraud)

11           6.      The factual allegations of Paragraphs 1 through 5 are re-alleged and incorporated herein

12 as if set forth in full.

13           7.      Beginning in or about April 2016 and continuing through in or about November 2017, in

14 the Northern District of California and elsewhere, the defendant,

15                                           NATHANIEL A. BROWN,

16 knowingly and with the intent to defraud executed and attempted to execute a scheme and artifice to

17 (a) defraud persons as to a material matter in connection with securities of an issuer with a class of

18 securities registered under Section 12 of the Securities Exchange Act of 1934 and that was required to
19 file reports under Section 15(d) of the Securities Exchange Act of 1934, and (b) obtain, by means of

20 material false and fraudulent pretenses, representations, and promises, money and property in

21 connection with the purchase and sale of securities of an issuer with a class of securities registered under

22 Section 12 of the Securities Exchange Act of 1934 and that was required to file reports under Section

23 15(d) of the Securities Exchange Act of 1934. In sum and substance, the defendant BROWN schemed

24 to defraud Infinera of confidential information related to Infinera’s financial performance and financial

25 projections by collecting and receiving that information by virtue of his employment at Infinera and then

26 providing that information to Individual A (including through the use of WhatsApp), all while knowing

27 that BROWN had obtained the information through deceptive or improper means and while knowing

28 that Individual A intended to, and did, convert that information to Individual A’s own use for the


     INFORMATION                                       2
 1 purpose of executing securities transactions in Infinera stock.

 2          All in violation of Title 18, United States Code, Section 1348.

 3

 4 FORFEITURE ALLEGATION:                  (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

 5          8.      The allegations contained in this Information are re-alleged and incorporated by reference

 6 for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

 7 Title 28, United States Code, Section 2461(c).

 8          9.      Upon conviction of the offense set forth in this Information, the defendant,

 9                                          NATHANIEL A. BROWN,

10 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

11 Title 28, United States Code, Section 2461(c), all property, real or personal, constituting, or derived

12 from proceeds the defendant and Individual A obtained directly and indirectly, as the result of that

13 violation, including but not limited to the following, a forfeiture money judgment.

14          If any of the property described above, as a result of any act or omission of the defendant:

15                  a.     cannot be located upon exercise of due diligence;

16                  b.     has been transferred or sold to, or deposited with, a third party;

17                  c.     has been placed beyond the jurisdiction of the court;

18                  d.     has been substantially diminished in value; or

19                  e.     has been commingled with other property which cannot be divided without

20                         difficulty,

21 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

22 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

23          All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


     INFORMATION                                      3
 1 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 2
          6/15/2021
 3 DATED: _______                                     STEPHANIE M. HINDS
                                                      Acting United States Attorney
 4

 5
                                                      KYLE F. WALDINGER
 6                                                    Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     INFORMATION                                  4
